                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 11-58-GF-BMM-JTJ

                 Plaintiff,               FINDINGS AND
                                          RECOMMENDATIONS
       vs.

 MORIAH MELISSA OJEDA,

                 Defendant.


                                   I. Synopsis

      Defendant Moriah Melissa Ojeda (Ojeda) has been accused of violating the

conditions of her supervised release. Ojeda admitted the alleged violations.

Ojeda's supervised release should be revoked. Ojeda should receive a term of

custody of time served, with 28 months of supervised release to follow.

                                    II. Status

      Ojeda pleaded guilty to Assault Resulting in Serious Bodily Injury on July

7, 2011. (Doc. 22). The Court sentenced Ojeda to 76 months of custody, followed

by 3 years of supervised release. (Doc. 38). Ojeda's current term of supervised

release began on September 27, 2017. (Doc. 52 at 1).
      Petition

      The United States Probation Office filed a Petition on June 20, 2018,

requesting that the Court revoke Ojeda's supervised release. (Doc. 52). The

Petition alleges that Ojeda violated the conditions of her supervised release: 1) by

committing another crime; and 2) by using methamphetamine. (Doc. 52 at 2).

United States District Judge Brian Morris issued a warrant for Ojeda's arrest on

June 20, 2018. (Doc. 53).

      Initial appearance

      Ojeda appeared before the undersigned for her initial appearance on July 10,

2018. (Doc. 56). Ojeda was represented by counsel. Ojeda stated that she had

read the petition and that she understood the allegations. Ojeda waived her right

to a preliminary hearing. The parties consented to proceed with the revocation

hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on July 10, 2018, and on

January 3, 2019. Ojeda admitted that she had violated the conditions of her

supervised release: 1) by committing another crime; and 2) by using

methamphetamine. The violations are serious and warrant revocation ofOjeda's

supervised release.

                                         2
      Ojeda's violation is a Grade C violation. Ojeda's criminal history category

is V. Ojeda's underlying offense is a Class C felony. Ojeda could be incarcerated

for up to 24 months. Ojeda could be ordered to remain on supervised release for

up to 36 months, less any custody time imposed. The United States Sentencing

Guidelines call for a term of custody of 7 to 13 months.

      Ojeda requested a term of custody of time served. The government

requested a term of custody of time served.

                                   III. Analysis

      Ojeda's supervised release should be revoked. Ojeda should receive a term

of custody of time served, with 28 months of supervised release to follow. The

supervised release conditions imposed previously should be continued. This

sentence is sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Ojeda that the above sentence would be recommended

to Judge Morris. The Court also informed Ojeda of her right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Ojeda that Judge Morris would consider a timely objection before

making a final determination on whether to revoke her supervised release and

what, if any, sanction to impose. Ojeda stated that she wished to waive her right to

object to these Findings and Recommendations.

                                          3
The Court FINDS:

      That Moriah Melissa Ojeda violated the conditions of her supervised release
      by committing another crime and by using methamphetamine.

The Court RECOMMENDS:

      That the District Court revoke Ojeda's supervised release and commit Ojeda
      to the custody of the United States Bureau of Prisons for a term of
      imprisonment of time served, with 28 months of supervised release to
      follow.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A district judge will make a de novo

determination regarding any portion of the Findings and Recommendations to

which objection is made. The district judge may accept, reject, or modify, in whole

or in part, the Findings and Recommendations. Failure to timely file written

objections may bar a de novo determination by the district judge, and may waive the

right to appear and allocute before a district judge.

      DATED this 3rd day of January, 2019 .


                                                              .·
                                             ,/_./      z--1:._~- -~~~----v-·--..,_,,---------
                                  '··        ·-~-·
                                        --_..:::::futfuiohnston      _.:::;:;---- ---··---
                                              United Suites Magistrate Judge




                                                     4
